Citation Nr: 1701514	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  11-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service connected posttraumatic stress disorder ("PTSD")  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. G. LeMoine

INTRODUCTION

The Veteran served on active duty from April 1980 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran initially requested a hearing on his VA Form 9.  In September 2016, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704 (e) (2016).

In January 2001, the Veteran filed a claim for service connection for "Sleep disorder 1991."  A May 2002 rating decision denied service connection for insomnia.  The Veteran did not appeal the decision and relevant evidence was not received during the time period to appeal, therefore the May 2002 rating decision is final.  38 C.F.R. § 20.1103.  The Board considers the current claim for sleep apnea as distinct from insomnia, and as such, a new claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399, 401 (1996) (a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same when it has not been previously considered).  

Based on the evidence of record, the Board expanded the issue of entitlement to service connection for sleep apnea to allow for consideration of service connection on a secondary basis.  A May 2016 VA medical examination for PTSD listed "[c]hronic sleep impairment" as a symptom of the Veteran's PTSD.  A December 2001 VA medical examination for PTSD noted that the Veteran reported problems sleeping.  Additionally, a September 2008 sleep study noted the Veteran has frequent nightmares.  Finally, the Veteran stated on a dated September 2009 Statement in Support of Claim for PTSD that when he tries to sleep "the smallest sound" will wake him up and "[i]t is like I sleep with one eye open."  The issue has been recharacterized as shown on the title page. See, e.g., Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (when determining service connection, all theories of entitlement, direct and secondary, must be considered).

Following a September 2015 Supplemental Statement of the Case, the Veteran's representative submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review in accordance with 38 C.F.R. §  20.1304  (c). The evidence is accepted for inclusion in the record.

A June 2016 rating decision granted entitlement to service connection for PTSD.  This action represents a total grant of the benefit sought on appeal with respect to the issue and the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran was provided a VA medical examination in June 2016.  The Veteran's claims file was reviewed.  The examiner opined that the condition claimed was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  Concerning rationale for the opinion, the examiner noted that the Veteran reported trouble sleeping, dating back to 1991, on his discharge examination.  The examiner noted that this statement conflicted with a 1995 exam where the Veteran stated he had no trouble sleeping.  The VA examiner also noted that a fellow veteran, J.S., witnessed the Veteran's loud snoring.  J.S stated that he was a bunkmate with the Veteran during training exercises and while deployed in Saudi Arabia.  Therefore, J.S.' observations of the Veteran's sleep troubles date back to at least 1991.  Furthermore, the examiner did not take into account the full statement provided by J.S.  

The Board finds that the VA examiner's opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2016 VA examiner did not fully address the September 2010 statement submitted by J.S.  J.S. stated that he witnessed the Veteran's sleeping problems, including "gasping and thrashing along with periods of cessation of breathing."  However, it appears the examiner did not take these observations into account when rendering her opinion.  In addition, the examiner was not in possession of a dated March 2016 statement from a second bunkmate, J.R.  J.R stated he witnessed several occasions, dating back to 1988, when the Veteran "would appear to stop breathing for several seconds at a time," and that he became concerned when this "became a nightly occurrence."  Accordingly, the Board must remand to request the examiner consider the full statements provided by J.S. and J.R.  In addition, the examiner must provide an opinion as to whether sleep apnea is secondary to the Veteran's service-connected PTSD.  See 38 C.F.R. § 3.310 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Send a VA notice letter to the Veteran regarding secondary service connection.

2.  Return the Veteran's claim file to the June 2016 VA examiner; or, if the examiner is unavailable, to another suitably qualified examiner for an addendum opinion to the June 2016 VA examination report.  The claim file must be made available to and reviewed by the examiner. Following review of the claim file, the examiner is asked to respond to the following:

* Is it at least as likely as not (50 percent probability or greater) that any current sleep apnea is related to any period of active service or was present during active service.  

Rationale must be provided for the opinion rendered, to include consideration of a September 2010 statement submitted by J.S. as to having witnessed the Veteran's sleeping problems, including gasping and thrashing and cessation of breathing and a March 2016 statement submitted by J.R as to having witnessed the Veteran's sleeping problems, including the nightly occurrence of the Veteran's breathing stopping for several seconds at a time.  

*Is it at least as likely as not (50 percent probability or greater) that any current sleep apnea has been caused or aggravated by the Veteran's service-connected PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner must provide a complete rationale for any opinion given.  This rationale must contain a reasoned medical explanation connecting the examiner's conclusion with supporting data.

2.  After the above development is completed and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




